Allowance notice 
Continued Examination under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/22/2022 has been entered.
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the papers field on 7/22/22.
3.	The examiner for the prosecution of this application has been changed. Please address all future correspondence to Examiner Bhat, AU 1634.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 7/22/22 is being considered by the examiner. All the references cited therein have been considered by the examiner.
	It is in the examiner’s opinion, the arts of the record taken alone or in combination do not teach the limitations of combination steps including “the maximum complexity of cell-of-origin barcodes for the plurality of RNA capture microbeads is 4n where n is the length of the cell-of-origin barcode sequence and n is at least 6, and wherein the cell-of-origin barcode sequence is contiguous with the UMI sequence”.
Claim status
5.	In the claim listing of 7/22/22 claims 1, 3-10, 15-23, 25-26 and 28-29 are pending in this application. Claims 1, 3 and 28 are amended. Claims 2, 11-14, 24 and 27 are canceled. New claim 29 has been added. Claims 20-23 are withdrawn.
	As discussed in the interview summary, upon entry of claims via examiner’s amendments claims 2, 11-14, 20-22 (i.e., withdrawn claims), 24 and 27 are canceled. The amendments have been reviewed and entered. No new matter has been introduced by the amendments.
6.	Claims 1, 3-10, 15-19, 23, 25-26 and 28-29 are under prosecution.

Declaration under 37CFR by Dr. Shalek and Dr. Macosko
7.	The declaration under 37 CFR 1.132 filed on 7/22/22 is sufficient to overcome the rejection of claims 1, 3-10, 15-19, 23, 25-26 and 28-29 under 35 USC 103 as being unpatentable over Church, Islam, Fan and Jones for the reasons discussed in detail in sections 4 -7.

Amendments to the Specification -entered
8.	The amendments to the specification filed on 7/22/22 have been reviewed and entered. No new matter has been introduced by the amendments.




Withdrawn Rejections and Response to the Remarks 
9.	The previous 112(a) and 112(b) rejections on the record have been withdrawn in view of amendments to claim 1 to delete the recitation that raised new matter and 112(b) issues (Remarks, pgs. 8 and 9).
10.	The previous 103 rejections on the record have been withdrawn in view of amendments to claim 1 and persuasive arguments made by the applicant (Remarks, pg. 9-13).

EXAMINER’S AMENDMENT
11.	Authorization for this examiner’s amendment was given in an electronic  interview with the applicant’s representative Dr. Scher on 8/26/22.
	Please replace the claim listing of 7/22/22 with the following.
(Previously Presented) A plurality of at least a thousand RNA capture microbeads wherein each RNA capture microbead comprises a plurality of capture oligonucleotides attached to the microbead surface, each capture oligonucleotide comprising:
a linker;
a sequence for use as a sequencing priming site, wherein the sequence is identical on all beads;
a cell-of-origin barcode sequence that is the same for all capture oligonucleotides on the same bead but differs from the barcode sequence of capture oligonucleotides on other beads, wherein the maximum complexity of cell-of-origin barcodes for the plurality of RNA capture microbeads is 4n where n is the length of the cell-of-origin barcode sequence and n is at least 6;
a unique molecular identifier (UMI) sequence that is different for each capture oligonucleotide on the same bead;
a capture sequence that binds to cellular RNA and primes reverse transcription; and
optionally at least one additional oligonucleotide sequence which provides substrates for downstream molecular-biological reactions,
and wherein the cell-of-origin barcode sequence is contiguous with the UMI sequence.
(Canceled)
(Previously Presented) The plurality of RNA capture microbeads of claim 1, wherein the cell-of-origin barcode ranges from 6 to 1000 nucleotides in length.
(Previously Presented) The plurality of RNA capture microbeads according to claim 1, wherein the capture sequence that binds to cellular RNA and primes reverse transcription is an oligo dT sequence.
(Previously Presented) The plurality of RNA capture microbeads according to claim 1, wherein the linker is a non-cleavable, straight-chain polymer.
(Previously Presented) The plurality of RNA capture microbeads according to claim 1, wherein the linker is a chemically-cleavable, straight-chain polymer.
(Previously Presented) The plurality of RNA capture microbeads according to claim 1, wherein the linker is a non-cleavable optionally substituted hydrocarbon polymer.
(Previously Presented) The plurality of RNA capture microbeads according to claim 1, wherein the linker is a photolabile optionally substituted hydrocarbon polymer.
(Previously Presented) The plurality of RNA capture microbeads according to claim 1, wherein the linker is a polyethylene glycol.
(Previously Presented) The plurality of RNA capture microbeads to claim 1, wherein the linker is a PEG-3 to PEG-24.
(Canceled)
(Canceled)
(Canceled)
(Canceled)
(Previously Presented) The plurality of RNA capture microbeads of claim 1, which comprises the at least one additional oligonucleotide sequence which provides substrates for downstream molecular-biological reactions.
(Previously Presented) The plurality of RNA capture microbeads of claim 15, wherein the downstream molecular-biological reactions are for reverse transcription of mature mRNAs; capturing specific portions of the transcriptome, priming for DNA polymerases and/or similar enzymes; or priming throughout the transcriptome or genome.
(Previously Presented) The plurality of RNA capture microbeads of claim 15, wherein the additional oligonucleotide sequence comprises an oligo-dT sequence.
(Previously Presented) The plurality of RNA capture microbeads of claim 15, wherein the additional oligonucleotide sequence comprises a primer sequence which comprises the same sequence across all beads in the plurality of beads.
(Previously Presented) The plurality of RNA capture microbeads of claim 15, wherein the additional oligonucleotide sequence comprises an oligo-dT sequence and a primer sequence.
(Canceled)
(Canceled)
(Canceled)
(Previously Presented) The plurality of RNA capture microbeads of claim 1, wherein the capture oligonucleotide comprises at least one chemically modified nucleotide.
(Canceled)
(Currently Amended) The plurality of RNA capture microbeads of claim 1 [[24]], wherein the bead material is porous.
(Previously Presented) The plurality of RNA capture microbeads of claim 25, wherein the bead material is methacrylate resin.
(Canceled)
(Previously Presented) The plurality of RNA capture microbeads of claim 1, wherein the plurality of RNA capture microbeads comprise 100,000 to 10 million uniquely barcoded RNA capture microbeads.
(Previously Presented) The plurality of RNA capture microbeads of claim 1, wherein the cell-of-origin barcode is 6 to 12 nucleotides in length.

Examiner’s comment
12.	Claims 1, 3-10, 15-23, 25-26 and 28-29 have been renumbered as claims 1-19 and presented in the same order as presented by the applicant.


Conclusion
13.	Claims 1, 3-10, 15-23, 25-26 and 28-29 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN K. BHAT Ph. D. whose telephone number is (571)272-5540. The examiner can normally be reached MON-THURS 9am - 6.30 pm FRI 9 am -1 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634